Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE



GABRIELE ATTERBERRY


RELATOR
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00171-CV

An Original Proceeding 

in Mandamus





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Relator, Gabriele Atterberry, seeks a writ of mandamus against the 205th District Court
of El Paso County.  Mandamus will lie only to correct a clear abuse of discretion.  Walker v.
Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other
adequate remedy at law.  Id.  Based on the petition and record before us, we are unable to
conclude that Relator is entitled to the relief requested.  Accordingly, we deny mandamus relief.  
See Tex.R.App.P. 52.8(a).


July 19, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J. Not Participating